DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 7-11, and 15-18 are pending and allowed herein per Applicant’s after final filing dated 03/02/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 134, see Spec. [32], 1075, see Spec [48].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 135 of Fig. 1, 232 of Fig. 2, 625 of Fig. 6, 1059 of Fig. 10, 1107 of Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “920” of Fig. 9 has been used to designate both processing system and CTS metrics, see Spec. [43] “Additionally, a processing system 920 runs loads 915 to measure and produce the CTS metrics 920 as instructed by instructions in memory 922.”  See the circled reference characters in the section from Fig. 9, below.

    PNG
    media_image1.png
    476
    291
    media_image1.png
    Greyscale



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to Hockett et al (US 2018/0287864 A1) and Iyoob et al (US 2014/0279201 A1).  Neither of theses cited works of art teaches, renders obvious, or anticipates either individually or in combination the claimed invention.
Hockett et al discloses a method that involves receiving a set of cloud requirements corresponding to a cloud environment. The set of cloud requirements are analyzed using a set of machine logic based rules to generate a recommended cloud profile based on the set of cloud requirements, where the recommended cloud profile comprises a set of configuration setting values. Set of configurable parameters of the cloud environment is configured according to the set of configuration setting values of the recommended cloud profile. An updated set of cloud performance metrics that correspond to the set of existing cloud environments is received.  The method enables 
Iyoob et al discloses a method involves determining a recommended hybrid cloud infrastructure supporting migration of an application within a system configured to facilitate selling hybrid cloud services by using a portion of current application deployment characterizing information. Information characterizing migration of the application is determined to the recommended hybrid cloud infrastructure within the system configured to facilitate selling hybrid cloud services by using the portion of the current application deployment characterizing information.  The method enables enhancing cloud services through use of a cloud services brokerage (CSB) platform such that the CSB platform enables a centralized resource within a cloud service consumer i.e. personnel, within an IT department of a business to implement and manage all aspects of transactions associated with cloud service providers and cloud services in an effective and efficient manner. The method allows the cloud service consumer to compare and highlight key differences and features of provider offerings such as security, service level agreements and cost, to determine best-fit for requirements. The method enables ensuring quick setup of virtual data centers and real time provisioning of managed services and other cloud resources across cloud providers, reducing cloud infrastructure costs and time by continuously optimizing utilization, enhancing resource availability for business applications to improve scalability and performance, enabling customized cloud data center solutions by adding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mohanty et al (US 2017/0279826 A1) teaches a VM provisioning agent 140 generally monitors the demand for temporary virtual machine instances 130 by workloads hosted on cloud platform 120. Based on the monitored demand for computing resources in cloud system 120, VM provisioning agent 140 can adjust the price for a temporary virtual machine instance 130. As the demand in cloud system 120 increases, VM provisioning system 140 can increase the price of a temporary virtual machine instance 130. As VM provisioning system 140 increases the price of temporary virtual machine instances 130, VM provisioning agent 140 can deallocate temporary virtual machine instances 130 from workloads with acceptable VM pricing below the current price of a temporary virtual machine instance 130. The temporary virtual machine instances 130 can be reallocated to workloads with acceptable VM pricing that is higher than the current price for a temporary virtual machine instance 130. Likewise, VM 
Stella et al (US 2015/0363851 A1) teaches  using one or more optimizations, patterns, trends, price stability, and/or other information described herein, purchase agent 138 may determine that a compute instance should be run using a combination of cloud service instances. Purchase agent 138 may determine that one or more cloud attributes may be optimized by using more than one cloud service instance. For example, purchase agent 138 may determine that the lowest price to obtain a certain level of throughput or other performance metric may be achieved by using multiple cloud service instances that together satisfy the required level of throughput. Put another way, purchase agent 138 may determine that a single cloud service instance that is able to handle the required level of throughput alone would be more expensive. On the other hand, purchase agent 138 may, depending on pricing information (e.g., obtained from a purchase strategy), determine that a single cloud service instance should be used instead.
Papacica et al (US 11,171,845 B2) teaches an  agent, or other monitoring mechanism under control of the participating cloud service provider, stores data describing characteristics of the cost or QoS of the participating provider's delivery of the requested microservice 410a-410e. This data is stored in the blockchain 420 in a manner that prevents subsequent revision or deletion of the stored data.
Thorpe et al (US 2016/0321115 A1) teaches a method for managing cloud compute resources is provided. The method comprises obtaining, storing, and analyzing historical time series of cloud compute resource (“resource”) characteristics, including at least costs and availability, for one or more resource types from one or more cloud compute providers (“providers”) by at least one application program interface (API); predicting, by a computer system, one or more resource characteristics over a future time duration for executing a submitted compute task (“task”) on one or more providers; monitoring, by at least one API, resource characteristics for the one or more resource types from the one or more providers; updating, by at least one API, predictions for one or more resource characteristics for remaining portions of the future time duration; making available, by the at least one API, the historical time series of resource characteristics and analysis of these time series, the analysis including predictions for one or more resource characteristics; determining, by the computer system, a duration of a reservation period for spot instances longer that an individual spot instance time unit sufficient to complete the task, based, at least in part, on the prediction of resource characteristics over the future time duration; offering, by a computer system, execution of the task over the duration of the reservation according to a premium associated with the duration longer than the individual spot instance time unit; and accepting, executing, and completing the task on the one or more providers before the reserved period expires regardless of actual availability of associated spot instances or spot kills.
Walterbusch, Marc; Martens, Benedikt; Teuteberg, Frank. Management Research Review (Evaluating cloud computing services from a total cost of ownership perspective (2013)) teaches , cost types that focus on an existing internal IT infrastructure were hidden. Future research can combine risk and security aspects by means of a TCO approach. Additionally, benefits management in cloud computing is another new research field that can, for instance, be explored by means of cost-benefit analyses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623